Citation Nr: 1118538	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO. 06-34 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied entitlement to service connection for PTSD, and on appeal from a March 2010 RO rating decision that denied entitlement to a TDIU.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD was the subject of a March 2010 Order of the Court of Appeals for Veterans Claims that granted a Joint Motion for Remand (Joint Motion) and vacated the Board's January 2009 decision in this matter. 

The Veteran provided testimony at a Board videoconference hearing in April 2008 with a Veterans Law Judge no longer at employed by the Board.

The Veteran was scheduled for a new Board videoconference hearing in October 2010; however, he failed to report for that hearing. As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record. See 38 C.F.R. § 20.704(d),(e).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.






FINDING OF FACT

The Veteran has a major depressive disorder and a somatoform disorder that began during active service and is caused or aggravated by service-connected disabilities of the neck, right shoulder and thoracic area.


CONCLUSION OF LAW

A major depressive disorder and a somatoform disorder were incurred in active service and are caused or aggravated by service-connected physical disabilities. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will find that the Veteran has a major depressive disorder and somatoform disorder that is demonstrated to have begun during active service and to have been caused or aggravated by multiple service-connected physical and somatoform disabilities of the neck, right shoulder and thoracic area that were the basis for the Veteran' discharge from service. Accordingly, the Board will grant entitlement to service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and a somatoform disorder. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence. See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Mariano v. Principi, 17 Vet. App. 305, 317 (2003) (observing that flawed methodology in creating medical report renders physician's opinion of "questionable probative value."); Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(observing that a specialist's opinion as to a medical matter outside of his or her specialty is to be given little weight). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the claim for service connection for an acquired psychiatric disorder. Therefore, no further notice or development is needed with respect to this claim.


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records show that he was evaluated in January 1978 for complaints of shaky hands, which he had reportedly experienced for the past two years. A slight tremor of the hands was noted. A diagnosis of anxiety and tension was provided. The Veteran was prescribed medication for anxiety and was to return to care for follow-up. In March 1978 he underwent further mental health evaluation.

In August 1980 the Veteran was given a provisional diagnosis of underlying depression and pain of doubtful etiology and was referred for psychiatric evaluation. The psychiatric evaluation is not associated with the claims file. 

In March 1981 a service department clinician noted the Veteran's symptoms in the area of the right neck, shoulder, and thoracic area. The clinician opined that the Navy had not followed through appropriately in treating the Veteran's complaints. A neurological consultation was recommended, and the Veteran was noted to have "reconsidered" seeking Navy medical help.

An in-service Minnesota Multiphasic Personality Inventory (MMPI) evaluation in April 1981 contained a diagnostic impression of psychophysiological reaction or depressive reaction. The profile indicated a mixed neurotic pattern with depressive trends and somatization evident. It was noted the Veteran had little insight into his motivations, and may tend to become overly active to avoid unpleasant thoughts. He was found content to see his problems as physical in nature, and his profile was consistent with one who may in fact voice somatic complaints. It was noted that under stressful conditions he may manifest real problems, such as upper gastrointestinal symptoms, and that chronic fatigue may also be noted. Motivation for change was noted to be lost and the prognosis was noted to be poor. The report was reviewed and signed by a service department clinical psychologist. 

The Veteran was again evaluated later in May 1981, but the evaluating physician found no psychiatric disease, and discussed why this conclusion was reached despite the diagnostic impression of the MMPI test, the explanation being that the Veteran took the MMPI four days after being observed at a hospital for physical illness. The impression was "no psychiatric disease noted."  The report is extensive but the reasoning brief and not consistent with the Veteran's in-service medical and mental health history. The report is therefore afforded very little probative weight by the Board. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion is not entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).
 
After extensive physiological work-ups the Veteran was discharged from service in August 1981 due to physical disability, diagnosed as right lower thoracic pain, recurrent, etiology undetermined, and right shoulder drop with mild atrophy, etiology undetermined, rated in combination by the service department as 30 percent disabling. (Emphases added.)

VA treatment records show that, during a brief hospitalization in September 1982 for right-sided chest pain, the Veteran was referred to psychiatry. The consultation report notes that the Veteran admitted to feelings of unhappiness and helplessness about not knowing his diagnosis, losing his military career, and being at odds and separated from his spouse. The impression was adjustment disorder with depressed mood (situational), and compulsive and passive aggressive traits. The hospital discharge diagnosis was chest pain on right side.

The records are generally silent for mental health care or complaints for approximately the next twenty years, although the Veteran experienced a sustained  level of largely unexplained service-connected physical disability during this period. VA testing by EMG in 1982 and 1987 include findings of a suggestion of denervation and reenervation, but the location of the nerve lesion responsible for these changes could not be determined. Carpal tunnel syndrome and median nerve compression were ruled out by the January 1987 EMG. 

The VA treatment records discuss the Veteran's problems with sleeping and mood due to pain in May 2003. He was experiencing a broad range of serious physical illnesses. He was also experiencing unexplained gastrointestinal symptoms, diagnosed at that time as irritable bowel syndrome. (See report of in-service MMPI, predicting Veteran may experience unexplained gastrointestinal problems due to somatic tendencies.)  In June 2003 he was noted to have experienced chest pains, hand palpitations, hand tremors, and diarrhea over the past three years. He was treated with psychiatric medication for situational depression beginning in September 2003. He was referred for psychiatric evaluation in January 2004 due to possible anxiety and depression. At that time, he described emotional distress and was diagnosed as having a mood disorder due to his numerous medical problems, which included a range of serious illnesses, including thyroid disease, a gastrointestinal disorder, a left nephrectomy for renal cell carcinoma, a possible recent small stroke, and the recent onset of Peyronie's disease. Among the Axis III diagnoses were chronic right shoulder pain.

In April 2005 and February 2006 and VA treatment follow-up notes, the clinician assessed the Veteran with "depressive [sic] secondary to medical conditions" which included "right side chest pain."  A September 2005 nerve conduction study was normal. 

The pattern of serious illness, additional unexplained symptoms, and mental health difficulties has continued through the present time.

In April 2006, the Veteran was referred for psychiatric evaluation of his complaint of being overwhelmed by his numerous and worsening medical problems. Both the Veteran and the psychiatrist observed that his emotional distress was related to those medical problems, as a diagnosis of major depression disorder secondary to medical conditions was assigned. The examiner specifically noted that the Veteran did not endorse symptoms of mania, psychosis, generalized anxiety disorder, PTSD, or obsessive-compulsive disorder. Various other primary care screenings also did not indicate any problems with PTSD symptomatology. 

A VA compensation examination was conducted in August 2007 by a clinical psychologist. That examiner reviewed the claims file and discussed the Veteran's psychiatric history in considerable detail. He stated that the Veteran did not report having any problem with nightmares of any traumatic events. The Veteran did not endorse upsetting, intrusive memories of any particularly traumatic events, but simply stated that he thought a lot about his military career in general. The examiner indicated that the Veteran's depressive symptoms seemed to be primarily related to his gastrointestinal symptoms, although he also had numerous other health problems that he complained about and which also affected his low mood. The examiner diagnosed depressive symptoms, not otherwise specified, secondary to numerous medical problems. The examiner commented that the Veteran did not appear to have PTSD symptomatology. 

At his April 2008 hearing, the Veteran described the stressful nature of the duties and responsibilities he had as an aircraft interceptor during the Cuban Mariel boatlift in 1980. The Veteran's claimed stressor is not related to combat, and he does not contend that it is. However, he indicated that his duties were classified and so he did not divulge that aspect of his history to VA examiners. He submitted a lay statement from a fellow serviceman who corroborated the secret and stressful nature of his in-service duties. The Veteran argued that the failure of previous examiners to diagnose PTSD was due to the fact that they did not have full information regarding his stressors. 

Before the August 2007 VA examination, the Veteran had submitted a statement to the RO in November 2006 in which he discussed his participation in the Mariel Boat Lift as his claimed stressor event, had submitted information about the Mariel Boat Lift in March 2007, and had testified about this stressor event at a hearing before a Decision Review Officer in June 2007. To this point in time, the examiners who evaluated the Veteran's psychiatric symptoms and did not assign a diagnosis of PTSD did so because of inadequate symptomatology to support a diagnosis of PTSD.
 
The August 2007 VA examiner described the Veteran's psychiatric complaints during service to have been "minimal" and reported to have resolved. However and as noted above, the Veteran had substantial and recurrent psychiatric complaints, was found to have somatic tendencies, and was discharged from service largely due to unexplained physical illnesses. The August 2007 examiner noted that one examiner during service, after a thorough evaluation, diagnosed the Veteran as having no mental health difficulties. However, this in-service examiner was the clinician who entirely disregarded the objective and validated findings of MMPI testing and substituted his own subjective impression that the Veteran had no psychiatric disorder, for the stated reason that the Veteran had been observed for physical illness in the hospital four days prior. As discussed above, the Board has afforded this medical opinion very little probative weight. 

The August 2007 VA examiner also found relevant the fact that, following his separation from service, the Veteran "apparently then went for many, many years without any treatment or significant complaints."  However, that this overlooks significant VA psychiatric treatment that occurred in September 1982, slightly more than one year after discharge from service, and continuing complaints, treatment, and attempts to find a physical pathology for observed disorders of the neck and shoulder for many years after service. 

These aspects of overlooked or mischaracterized evidence diminish the probative weight of the opinions of the August 2007 VA examiner. Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); Mariano v. Principi, 17 Vet. App. 305, 317 (2003).

In the March 2010 Joint Motion, the parties agreed that the Board's now-vacated January 2009 decision was insufficient for the reason that it neglected to discuss whether the Veteran's current psychiatric disability was caused or aggravated by service-connected physical disabilities. These disabilities include right lower thoracic pain, recurrent, etiology undetermined (though some post-service studies have shown nerve enervation in the area of the nerve roots of the cervical spine) with right shoulder drop and mild atrophy, rated as 20 percent disabling; orthopedic impairment, right shoulder associated with right lower thoracic pain, rated as 20 percent disabling; and cervical spondylosis, rated as 10 percent disabling.

After consideration of the newly received medical opinions, discussed directly below, the Board now finds the fact that after extensive observation the Veteran was discharged from service for substantial physical disability of unknown etiology but with substantial observable objective manifestations as significantly supportive of the claim on appeal, insofar as a somatoform disorder was diagnosed both during service and after service, and has been related to active service. 

Moreover, the Veteran's discharge is consistent with his in-service MMPI test results and with his pattern of treatment during his first years after discharge from service. The Board notes that some evidence cervical spine disability was found during active service and some nerve root enervation noted by VA in January 1983, but much of his physical disability remained unexplained by physical pathology, and that most recently nerve conduction studies have been normal. In this context, the January 1983 VA examination report sets forth a persuasive in-service psychiatric summary.

At a September 2010 private psychological examination with Dr. M.C., the Veteran was diagnosed as having PTSD, a major depressive syndrome that is recurrent and severe but without psychotic features, and a somatoform disorder. The report is very detailed, with extensive psychological testing having been conducted, and reflects a limited review of the claims file. It includes MMPI-II findings that are similar to the results of the Veteran's in-service MMPI testing.

The Board finds most probative, however, the March 2011 report of Dr. C.R., Ph.D., which reflects a detailed review of the claims file, citation to numerous references to the relevant historical medical record in connection with the conclusions reached, and which is soundly and extensively reasoned. It is detailed, presents an independent perspective (to include reservations as to whether a diagnosis of PTSD is appropriate), and references the Veteran's documented in-service signs, symptoms, complaints and treatment and their current similarity and relationship to the Veteran's current disability and his current service-connected physical disabilities. 

In her March 2011 report Dr. C.R. diagnosed the Veteran as having a history of major depressive disorder dating to 1980, and opined that the course of the depression was more likely than not exacerbated by his chronic thoracic pain. She further diagnosed the Veteran as having a somatoform disorder dating to 1978. She described these diagnoses as unequivocal, for the reason that they were consistent across time and across providers. Additionally, she provisionally diagnosed the Veteran as having PTSD. Though she described her diagnosis of PTSD as equivocal and provisional, she concluded that it was as likely as not that the Veteran experienced a traumatic stressor while serving as an aircraft interceptor. 

Dr. C.R. placed emphasis on an in-service MMPI profile that indicated that the Veteran had depressive trends and somatization evident. As the MMPI is statistically validated and tests for reliability of the test subject, and is a well- respected, widely used and highly researched objective mental health professional diagnostic tool (see http://www.pearsonassessments.com/HAIWEB/Cultures/en-us/Productdetail.htm?Pid=MMPI-2&Mode=summary), the Board finds this aspect of Dr. C.R.s report persuasive, and sets her opinion apart as having a higher probative weight as opposed to clinicians who have discounted, overlooked, or even attempted to completely refute the findings of the in-service MMPI testing with what the Board regards as unsupported reasoning. Moreover, the results of the in-service MMPI testing are consistent with the Veteran's in-service complaints and his long-term disability profile, dating to the current time; and are consistent with the results of an MMPI-II (a later, revised version of the test) taken by the Veteran in connection with an examination by Dr. M.C., discussed above. 

Taking into account the accuracy of the history recounted in the report and the quality of the clinician's reasoning, Dr. C.R.'s report is of the highest probative weight of all medical opinions received in connection with the Veteran's claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

As the Veteran does not have a specific stressor upon which base a diagnosis of PTSD and has not alleged being placed in a situation where he was in fear of hostile military or terrorist activity, entitlement to service connection for PTSD is not permitted by regulation. See generally 38 C.F.R. § 3.304(f). As noted by the by Dr. C.R., Ph.D., however, the diagnosis of PTSD is equivocal and provisional. The Veteran's military occupational specialty was that of an air intercept controller, rendering plausible his description of the particulars of his claimed stressor as classified military information, and the Veteran's account in this regard has been supported by lay evidence. However, the stressor account must be sufficiently detailed for corroboration and the occurrence of the stressor may not be corroborated solely by after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

However, whether a diagnosis of PTSD is warranted appears to be more a matter of the appropriate terminology for the diagnosis of the Veteran's current psychiatric disability than a matter involving a determination of whether the Veteran's current psychiatric disability is related to service or service-connected disability. In this context, there would be no benefit in further delaying final adjudication of this appeal in order to navigate complex and time-consuming matters such as newly issued regulations regarding service connection for PTSD that pertain to fear of hostile military or terrorist activity (see 38 C.F.R. § 3.304(f)(3) (2010)), attempting to ascertain whether a claimed stressor occurred in a situation where the occurrence of the stressor cannot be described in detail because it may be a classified military matter, or attempting to resolve or reconcile conflicting and equivocal opinions as to whether a diagnosis of PTSD is appropriate. 

Accordingly, entitlement to service connection for acquired psychiatric disability, diagnosed as a major depressive disorder and a somatoform disorder, is warranted. Depression and a somatoform disorder were shown in service by objective psychological testing, and the competent medical opinion evidence of greatest probative weight indicates unequivocally that these disorders began during service and are associated with and aggravated by the largely unexplained but objectively manifested service-connected physical disabilities of the neck, shoulder and thoracic area that resulted in the Veteran's discharge from service.

This decision is to be construed as a full grant of the benefit sought on appeal. This decision incorporates a finding that the evidence best supports diagnoses of a major depressive disorder and a somatoform disorder for the Veteran's now-service-connected current psychiatric disability.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and a somatoform disorder, is granted.


REMAND

As discussed above, the Board has granted service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and a somatoform disorder.

As a result, readjudication of the Veteran's claim for a TDIU is required, with consideration of the rating assigned for the Veteran's service-connected psychiatric disability and the combined impact on the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his service-connected psychiatric disorders or his service-connected disabilities of the neck, shoulder, thoracic area or cervical spine during the period from September 2005 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any records that have not been previously associated with the claims file from each health care provider the Veteran identifies. 

(b) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Schedule the Veteran for VA mental health and orthopedic VA examinations. 

Each examiner must provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. Each examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by an examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) Each examiner must be advised of the Veteran's service-connected disabilities: 

(i) right lower thoracic pain, recurrent, etiology undetermined with right shoulder drop and mild atrophy, rated as 20 percent disabling; 

(ii) orthopedic impairment, right shoulder associated with right lower thoracic pain, rated as 20 percent disabling;  

(iii) cervical spondylosis, rated as 10 percent disabling; 

(iv) major depressive disorder (disability rating not yet assigned);  

(v) somatoform disorder (disability rating not yet assigned); and 

(vi) tinea versicolor, rated as noncompensably (zero percent) disabling.

(d) In all conclusions, each examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(e) Each examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(f) Each examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination-to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


